Reversing.
For a full statement of the facts involved oil this appeal, reference is made to the case of Crump  Field v. First National Bank of Pikeville, 229 Ky. 526, 17 S.W.2d 436, 68 A.L.R. 872. The present appellants, J. P. Burton Coal Company, and others were, by the judgment appealed from in the Crump  Field Case, supra, held ratably liable with Crump 
Field and others for the expenses of the receivership involved in that litigation. In the Crump  Field case, it was held that neither Crump  Field nor those who bad been held ratably liable for such receivership expenses should have to pay such expenses and the judgment so holding them so liable was reversed. The Present appellants, J. P. Burton Coal Company et al, were not parties to the appeal in the Crump  Field case, for which reason the reversal in that case did not carry a reversal of the judgment against it. The present appeal is prosecuted to procure for the J. P. *Page 135 
Burton Coal Company et al. like relief to that granted Crump 
Field in the appeal they took from the judgment. This appeal is governed absolutely by the decision in the Crump  Field case, and under its authority, the judgment against the J. P. Burton Coal Company and its coappellants for their ratable share of the expenses of the receivership is reversed, with directions to set it aside and for proceedings consistent with this opinion.